Case 2:19-cv-13277-MAG-MJH ECF No. 33, PageID.425 Filed 01/21/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


MONA MATTHEWS,

       Plaintiffs,                                          Case No. 19-13277
vs.                                                         HON. MARK A. GOLDSMITH

DETROIT PUBLIC SCHOOLS, et al.

            Defendants.
___________________________________/

OPINION DISMISSING ALL CLAIMS AGAINST KELLY SERVICES, INC. WITHOUT
                            PREJUDICE

       Plaintiff Mona Matthews filed a complaint against Defendants Detroit Public Schools and

Kelly Service, Inc. A joint stipulated order entered on January 16, 2020 (Dkt. 17) provided that

the claims against Kelly would be arbitrated. At the conference held on December 1, 2020, counsel

for Matthews and Kelly Services acknowledged that arbitration had not taken place, but that

appears to have been the result of Matthews’s failure to file for arbitration. But having agreed to

arbitrate the claims, Matthews withdrew from further litigation within the court system, except for

confirmation of any award. Therefore, the claims are dismissed without prejudice.

       SO ORDERED.

Dated: January 21, 2021                              s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge
